Exhibit As generally used in the energy industry and in this report, the identified terms have the following meanings: Bbl Barrels (equal to 42 gallons) Btu British thermal units, a measure of heating value Gal Gallons MMBtu Million British thermal units NGL(s) Natural gas liquid(s) Price Index Definitions IF-HSC Inside FERC Gas Market Report, Houston Ship Channel/Beaumont, Texas IF-NGPL MC Inside FERC Gas Market Report, Natural Gas Pipeline, Mid-Continent IF-Waha Inside FERC Gas Market Report, West Texas Waha NY-HH New York Mercantile Exchange (“NYMEX”), Henry Hub Natural Gas NY-WTI NYMEX, West Texas Intermediate Crude Oil OPIS-MB Oil Price Information Service (“OPIS”), Mont Belvieu, Texas TARGA RESOURCES GP LLC CONSOLIDATED BALANCE SHEET March 31, 2009 (Unaudited) (In thousands) ASSETS Current assets: Cash and cash equivalents $ 62,310 Receivables from third parties 37,551 Receivables from affiliated companies 37,289 Other current assets 884 Total current assets 228,830 Property, plant and equipment, at cost 1,500,457 Accumulated depreciation (267,236 ) Property, plant and equipment, net 1,233,221 Other assets 13,196 Total assets $ 1,538,586 LIABILITIES AND EQUITY Current liabilities: Accounts payable $ 5,869 Accrued liabilities 61,061 Liabilities from risk management activities 12,259 Total current liabilities 79,189 Long-term debt 696,845 Long term liabilities from risk management activities 16,250 Deferred income taxes 2,259 Other long-term liabilities 3,649 Commitments and contingencies (Note 9) Equity: Member's interest 4,991 Accumulated other comprehensive income 1,570 Total member's equity 6,561 Noncontrolling interest 733,833 Total equity 740,394 Total liabilities andequity $ 1,538,586 See notes to consolidated balance sheet TARGA RESOURCES GP LLC NOTES TO CONSOLIDATED BALANCE SHEET (Unaudited) Note 1—Organization and Operations Targa
